      Case 1:19-cv-02541 Document 1 Filed 09/06/19 USDC Colorado Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

 Civil Action No. _____________________

 TITAN FEEDING, LLC,

                   Plaintiff,

 v.

 COREY CATTLE COMPANY, LLC;
 MICHAEL COREY a/k/a MIKE COREY;
 AND DOES 1-10

                   Defendants.


                                   NOTICE OF REMOVAL


         Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendants Corey Cattle Company,

LLC (“CCC”) and Michael Corey a/k/a Mike Corey (“Mike Corey,” and collectively with CCC,

“Defendants”) hereby give Notice of Removal of Plaintiff’s Complaint and Jury Demand

(“Complaint”) from the District Court, Larimer County, Colorado to the United States District

Court for the District of Colorado. As grounds for this removal, Defendants state as follows:

         1.    On or around August 7, 2019, Plaintiff Titan Feeding, LLC (“Plaintiff”) filed its

Complaint against Defendants in the District Court, Larimer County, Colorado, Case

No. 2019CV030708 (“State Court Action”). A copy of the Complaint is attached as Exhibit A.

         2.    On August 8, 2019, Plaintiff served Defendants with a copy of the Complaint by

personal service in Utah.




                                                                                           4607128.1
   Case 1:19-cv-02541 Document 1 Filed 09/06/19 USDC Colorado Page 2 of 6




          3.    A United States District Court “shall have original jurisdiction of all civil actions

where the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between . . . citizens of different States.” 28 U.S.C. § 1332(a).

          4.    Complete diversity of citizenship requires that “the citizenship of each plaintiff

[be] diverse from the citizenship of each defendant.” Caterpillar, Inc. v. Lewis, 519 U.S. 61, 68

(1996).

          5.    For the purposes of 28 U.S.C. § 1332, a limited liability company is deemed to

be a citizen of every state in which one of its members is a citizen. Hale v. MasterSoft Int’l Pty.

Ltd., 93 F. Supp. 2d 1108, 112 (D. Colo. 2000); see also See U.S. Advisor, LLC v. Bershire

Prop. Advisors, LLC, No. 09-cv-00697-PAB-CBS, 2009 WL 2055206, at *2 (D. Colo. July 10,

2009) (“[T]he broad consensus throughout the circuits is that an LLC . . . is deemed to be a

citizen of all of the states of which its members are citizens.”).

          6.    Defendant CCC is a Utah limited liability company. A copy of the Utah

Secretary of State business profile for CCC is attached as Exhibit B. CCC’s only members and

managers are Mike Corey and Jon Corey, who are both citizens of Utah. A copy of the Utah

Secretary of State registered principals listing for CCC is attached as Exhibit C.

          7.    For purposes of § 1332, a natural person is a citizen of the state in which he/she

is domiciled. See Hale, 93 F. Supp. 2d at 1112.

          8.    Defendant Mike Corey is domiciled in, and a citizen of, Utah. (Ex. A, ¶ 10.)

          9.    Plaintiff is a limited liability company registered in Colorado. Upon information

and belief, none of the members of Plaintiff reside in Utah.

          10.   Based on the foregoing, complete diversity exists between Plaintiff and


                                                 -2-
    Case 1:19-cv-02541 Document 1 Filed 09/06/19 USDC Colorado Page 3 of 6




Defendants. 28 U.S.C. § 1332(a)(1).

      11.        The amount in controversy is ordinarily determined by the allegations of the

complaint. Here, Plaintiff claims that Defendants “stole [Plaintiff’s] cattle and breached

contractual obligations to [Plaintiff].” (Ex. A, ¶ 5.) Plaintiff asserts that it is entitled to at least

$1.9 million. (Ex. A, ¶ 24.)1 As such, the amount in controversy exceeds $75,000.2

        12.     Venue is proper in the United States District Court for the District of Colorado

because it embraces the location where the State Court Action is pending. See 28 U.S.C.

§ 1446(c).

        13.     Because the parties are completely diverse, the amount in controversy exceeds

$75,000, and venue is proper in this Court, this Court has jurisdiction over this action pursuant

to 28 U.S.C. § 1332.

        14.     Accordingly, the above-entitled action may be removed to this Court pursuant to

28 U.S.C. §§ 1441(b) and 1446.

        15.     Defendants have timely filed this Notice within thirty days of the date on which

Plaintiff first served them with a copy of the initial Complaint. 28 U.S.C. § 1446(b).

        16.     According to 28 U.S.C. § 1446(a) and Local Rule 81.1(b), a State Court docket

sheet and all pleadings served upon Defendants are attached as Exhibit E. Further, pursuant to

Local Rule 81.1(c), Defendants state that there are no hearings pending in the State Court



1
  Additionally, Plaintiff’s civil cover sheet in the State Court Action (attached as Exhibit D)
indicates that Plaintiff seeks “a monetary judgment over $100,000.”
2
  To allege that the amount in controversy exceeds the statutory threshold, the removing party
“need not confess liability.” Hartis v. Chicago Title Ins. Co., 694 F.3d 935, 945 (8th Cir. 2012)
(quotation omitted). Accordingly, Defendants expressly deny the allegations of wrongdoing in
the Complaint and state that the claims asserted in the Complaint lack merit.

                                                   -3-
   Case 1:19-cv-02541 Document 1 Filed 09/06/19 USDC Colorado Page 4 of 6




Action.

          17.   In accordance with 28 U.S.C. § 1446(d), a true and correct copy of this Notice of

Removal will be filed contemporaneously with the Clerk of the District Court, Larimer County,

Colorado. A copy of the “Notice of Filing Notice of Removal” is attached as Exhibit F.

Additionally, a copy of this Notice of Removal will be served on Plaintiff, as indicated on the

attached Certificate of Service.

          18.   Defendants specifically reserve all of their rights under the applicable law.

Pursuant to Rule 81(c) of the Federal Rules of Civil Procedure, Defendants will present their

defenses by pleading at the time prescribed therein, and specifically reserve their rights to assert

any and all defenses in this case, including, but not limited to, any defenses available under

Rule 12(b) of the Federal Rules of Civil Procedure. Nothing in this Notice of Removal is

intended as a waiver or relinquishment of such rights.

          19.   The Complaint is hereby removed by Defendants from the District Court,

Larimer County, Colorado to the United States District Court for the District of Colorado.




                                                -4-
 Case 1:19-cv-02541 Document 1 Filed 09/06/19 USDC Colorado Page 5 of 6




Dated: September 6, 2019
                                        Respectfully submitted,



                                        /s/ Kirk Mueller
                                        Kirk Mueller
                                        Aditi Kulkarni-Knight
                                        DAVIS GRAHAM & STUBBS LLP
                                        1550 17th Street, Suite 500
                                        Denver, CO 80202
                                        Telephone: 303-892-9400
                                        Facsimile: 303-893-1379
                                        Email: kirk.mueller@dgslaw.com
                                                 aditi.kulkarni@dgslaw.com

                                        Attorneys for Defendants




                                  -5-
   Case 1:19-cv-02541 Document 1 Filed 09/06/19 USDC Colorado Page 6 of 6




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 6th day of September, 2019, a true and correct copy of the
foregoing was served upon the following in the manner indicated below:

 John O’Brien                                     ( ) First Class Mail
 Scott C. Sandberg                                ( ) Hand Delivery
 Spencer Fane LLP                                 ( ) Facsimile
 1700 Lincoln Street, Suite 2000                  ( ) Overnight Delivery
 Denver, CO 80203                                 ( ) CM/ECF E-Filing System
 jobrien@spencerfane.com                          ( x ) E-Mail
 ssandberg@spencerfane.com

 Attorneys for Plaintiff


                                                     /s/ Gretchen Pickett
                                                     Gretchen Pickett




                                               -6-
